708 N.W.2d 444 (2006)
474 Mich. 1057
Michael J. BARNES, Jr., Plaintiff-Appellee,
v.
Kim Kristine JEUDEVINE, Defendant-Appellant.
Docket No. 129606, COA No. 252840.
Supreme Court of Michigan.
February 3, 2006.
On order of the Court, the application for leave to appeal the August 23, 2005 judgment of the Court of Appeals is considered, and we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument: (1) whether plaintiff lacked standing to proceed under the Paternity Act, MCL 722.711 et seq., where the subject child's mother was married at the time of the child's conception, see Girard v. Wagenmaker, 437 Mich. 231, 470 N.W.2d 372 (1991), and (2) whether the default divorce judgment amounted to a judicial determination that the child was born or conceived during the marriage but was not the issue of the marriage. The parties may file supplemental briefs within 28 days of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.